J-S18005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ALBERT WILLIAM WILSON,

                         Appellant                   No. 2442 EDA 2013


       Appeal from the Judgment of Sentence Entered July 11, 2013
            In the Court of Common Pleas of Delaware County
           Criminal Division at No(s): CP-23-CR-0004712-2012


BEFORE: BENDER, P.J.E., ALLEN, J., and MUNDY, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED APRIL 02, 2015

      Appellant, Albert William Wilson, appeals from the judgment of

sentence imposed after he was convicted of burglary, criminal conspiracy to

commit burglary, receiving stolen property (RSP), and driving while his

license was suspended.     On appeal, Appellant argues that his sentence is

illegal and/or excessive. After carefully reviewing the record, we affirm.

      The trial court summarized the facts and procedural history of this

case as follows:

             On May 30, 2012, officers from the Aston Township Police
      Department appeared at 889 Red Hill Road in response to a
      report of a burglary in progress. They arrested two individuals
      later identified as [Appellant], Albert Wilson, and his accomplice,
      Andrew Zampitella, who were running out of the rear of the
      house. They observed broken rear doors, a pry bar, and a pillow
      case filled with jewelry boxes immediately inside the house. The
      shoes worn by Zampitella appeared to match a print that had
      been lifted from an earlier burglary in the same township. The
      police obtained a warrant to search [Appellant’s] van, which
J-S18005-15


       contained a pillowcase filled with items stolen earlier that day in
       a burglary in Upper Darby Township.

              The prosecution charged [Appellant] with various offenses.
       On April 10 and 11, 2013, the case was tried by a jury, which
       found [Appellant] guilty of (1) burglary and (2) conspiracy to
       commit burglary of a building adapted for overnight
       accommodations while a person was present[,] and (3) [RSP]
       with value in excess of $2,000. This Court found [Appellant]
       guilty of driving while his license was suspended.

             On June 17, 2013, this Court sentenced [Appellant] to a
       term of incarceration.[1] [Appellant’s] counsel filed a motion for
       re-sentencing, which was granted. On July 11, 2013, this Court
       resentenced [Appellant] to:

          (1) [On] the charge of burglary: 48 to 96 months[’]
          incarceration and 2 years[’] probation, consecutive to (2),
          (3) and (4);

          (2) [On] the charge of conspiracy to commit burglary: 27
          to 54 months[’] incarceration, consecutive to (1);

          (3) [On] the charge of [RSP]: 42 to 84 months[’]
          incarceration, consecutive to (1) and (2); and

          (4) [On] the charge of driving while [license was]
          suspended: 60 days[’] incarceration, consecutive to (1),
          (2) and (3).

            [Appellant] filed a post-sentence motion, which this Court
       denied. He then filed an appeal.

Trial Court Opinion (TCO), 1/7/14, at 1-2.

       Appellant also filed a timely Pa.R.A.P. 1925(b) statement. On appeal,

Appellant raises the following two issues for our review:



____________________________________________


1
 The court initially imposed consecutive, statutory maximum sentences for
each of Appellant’s three convictions, totaling an aggregate term of 23½ to
47 years’ imprisonment. See Commonwealth’s Brief at 3.



                                           -2-
J-S18005-15


      [(1)] Whether the sentence is illegal because of a guidelines
      departure without sufficient reasons?

      [(2)] Whether the judgment of sentence imposed herein should
      be vacated since it was unduly harsh and excessive under the
      circumstances of this case?

Appellant’s Brief at 8.

      Initially, Appellant’s assertion that the court improperly departed from

the sentencing guidelines, without providing sufficient reasons for doing so,

constitutes a challenge to the discretionary aspects of his sentence, not its

legality.   See Commonwealth v. Rodda, 723 A.2d 212, 214 (Pa. Super.

1999) (en banc) (construing a claim that the sentencing court did not

provide sufficient reasons for imposing a sentence outside the guidelines as

a discretionary aspect of sentencing issue).   Appellant’s second issue also

implicates the discretionary aspects of his sentence. See Commonwealth

v. Ahmad, 961 A.2d 884, 886 (Pa. Super. 2008) (“A challenge to an alleged

excessive sentence is a challenge to the discretionary aspects of a

sentence.”).

            The right to appeal the discretionary aspects of the
      sentence is not absolute. Two requirements must be met before
      a challenge to the discretionary aspects of a sentence will be
      heard on the merits. First, the appellant must set forth in his
      brief a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      his sentence. Pa.R.A.P. 2119(f). Second, he must show that
      there is a substantial question that the sentence imposed is not
      appropriate under the Sentencing Code. 42 Pa.C.S.A. § 9781(b).
      The determination of whether a particular issue raises a
      substantial question is to be evaluated on a case-by-case basis.
      In order to establish a substantial question, the appellant must
      show actions by the sentencing court inconsistent with the



                                    -3-
J-S18005-15


      Sentencing Code or contrary to          the   fundamental   norms
      underlying the sentencing process.

Commonwealth v. Fiascki, 886 A.2d 261, 263 (Pa. Super. 2005) (quoting

Commonwealth v. Bishop, 831 A.2d 656, 660 (Pa. Super. 2003) (internal

citations omitted)).

      Appellant has included a Rule 2119(f) statement in his brief to this

Court.   Therein, he does not assert that the court imposed a sentence

outside the guideline ranges without sufficiently stating its reasons for doing

so. Instead, Appellant solely contends that “[t]here is a substantial question

as to the propriety of [his] sentence since it is unduly harsh and excessive

under the circumstances herein.” Appellant’s Brief at 12. Appellant cites no

case law to support a conclusion that his bald claim of excessiveness

constitutes a substantial question for our review.     Id.   Indeed, case law

holds that it does not. See Commonwealth v. Dodge, 77 A.3d 1263, 1270

(Pa. Super. 2013) (holding that “a bald claim of excessiveness … will not

raise a substantial question”) (citations omitted); Commonwealth v.

Wright, 832 A.2d 1104, 1107 (Pa. Super. 2003) (same).

      Nevertheless, even if Appellant had presented a substantial question

for our review, we would conclude that the court did not abuse its discretion

in imposing his sentence. First, we note that,

      [s]entencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,


                                     -4-
J-S18005-15


      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006)

(quoting Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006)

(citation omitted)).

      Here, the trial court imposed sentences “at the high ends of the

standard ranges for [Appellant’s] burglary and conspiracy” convictions. TCO

at 4. For Appellant’s RSP sentence, the sentencing guidelines recommended

“6 months mitigated, 6 [to] 16 [months] standard, and 19 months

aggravated.”    Id.    The court departed from these guideline ranges and

imposed a statutory maximum sentence of 42 to 84 months’ incarceration.

Id.   In its Rule 1925(a) opinion, the court explains its rationale for

fashioning Appellant’s sentence, as follows:

      [The court] noted [at Appellant’s sentencing hearing] that
      [Appellant] is a professional burglar who chose his targets
      carefully, moving from house to house. Indeed, the evidence at
      trial demonstrated that when [Appellant] was arrested, his van
      contained a pillowcase containing jewelry, watches, coins and
      other items taken earlier that day during a burglary in Upper
      Darby Township.

             Defense counsel … repeatedly attempted to portray
      [Appellant] as an industrious businessman who only recently
      became involved in crime after the economy and his business
      failed. The records show, however, a long history of drug and
      alcohol violations beginning in 1992 with convictions for
      disorderly conduct in 1994 and terroristic threats in 2010. In
      2011, [Appellant] pled guilty to [RSP]. While on probation, he
      committed the instant offenses.

            The sentence is not “harsh and excessive” because
      [Appellant] is a career criminal.       Although he blames the
      economy and his drug/alcohol problems, he shows no remorse,
      thinking of little beside himself. According to 42 Pa.C.S. § 9721,

                                    -5-
J-S18005-15


      a sentencing court should consider []the protection of the public,
      gravity of the offense in relation to [the] impact on [the] victim
      and community, and [the] rehabilitative needs of [the]
      defendant…”       This [c]ourt sees no real possibility of
      rehabilitation. The public requires protection from a career
      burglar, whose crimes are grave indeed. The sentence will
      ensure that [Appellant] will remain incarcerated until he is likely
      to no longer [pose] a danger to the public.

TCO at 4-5 (citations to the record omitted).

      While on appeal, Appellant avers that (1) the court did not state

sufficient reasons for departing from the sentencing guidelines for his

conviction of RSP, and (2) his sentence is excessive and unduly harsh, the

arguments he presents in support of these claims are undeveloped and

unconvincing. For instance, in support of his first issue, Appellant restates

the sentences he received for each of his four offenses, and then provides

the following argument, in its entirety:

            The [c]ourt’s reasoning has to be extrapolated from [its]
      consideration that there was a prior record, Appellant chose his
      targets carefully, and his van contained a pillowcase with stolen
      items in it. This is the stuff of perhaps a burglar, a felon, but the
      [c]ourt dubs Appellant a “career criminal” because he picked
      victims and had a sack of stolen goods.              There was no
      declarative statement on the record to substantiate the “career
      criminal” label therefore there is no basis for this Court to assess
      the [s]entencing [c]ourt’s attention to the departure.

Appellant’s Brief at 14-15 (citations to the record omitted).        Appellant’s

argument in support of his second claim, i.e., that his sentence is excessive

and unduly harsh, is equally scant. There, Appellant states:

      The [c]ourt makes damning statements about Appellant but
      belies its misunderstanding of our sentencing scheme by failing
      to explain the following: how Appellant blames the economy and
      his drug problems; how the [c]ourt discerns no remorse; how

                                      -6-
J-S18005-15


      and why the [c]ourt sees no possibility of rehabilitation; what
      makes Appellant a “career burglar[”;] [or] how keeping
      Appellant incarcerated “until he is no longer a danger to the
      public” is based on sound jurisprudential, sociological or medical
      evidence.

Id. at 16 (citation to the record omitted).

      Appellant’s confusing and unsupported arguments are insufficient to

convince us that the “sentencing court ignored or misapplied the law,

exercised its judgment for reasons of partiality, prejudice, bias or ill will, or

arrived at a manifestly unreasonable decision.” Shugars, 895 A.2d at 1275.

This is especially true where the record supports the court’s explanation for

Appellant’s sentence, set forth supra.        Specifically, at Appellant’s initial

sentencing hearing on June 17, 2013, Appellant’s father spoke on his behalf,

informing the court that Appellant was a businessman “for 15 years” and did

not engage in criminal conduct until he began having marital and business

troubles, and started using drugs.        N.T. Sentencing, 6/17/13, at 5-6.

Defense counsel reiterated this same description of Appellant’s personal and

professional history. Id. at 7-8.

      The court also heard the Commonwealth explain that Appellant had a

lengthy criminal history, and committed new burglaries each time he was

released back into the community.           Id. at 15-16.     For instance, the

Commonwealth emphasized that Appellant committed the present offenses

while he was serving a sentence of electronic home monitoring for two other

convictions of RSP stemming from burglaries of four private homes. Id. at

14-15.   The Commonwealth maintained that Appellant’s criminal history


                                      -7-
J-S18005-15



indicated that “[t]here’s nothing more to rehabilitate[,]” and Appellant

“needs to be removed from society, to protect society and other potential

victims….” Id. at 17.

      These same arguments were reiterated by both parties at Appellant’s

resentencing hearing on July 11, 2013.      In addition, the Commonwealth

pointed out that the court had the benefit of a pre-sentence investigation

report, and argued that at no point “has [Appellant] shown any remorse for

this crime, nothing at all.” N.T. Sentencing, 7/11/13, at 10.

      Our review of Appellant’s sentencing hearings convinces us that the

court stated sufficient reasons on the record to indicate that it imposed

Appellant’s sentence because he is a career criminal who is incapable of

rehabilitation, and a lengthier sentence is necessary to protect the public

from Appellant’s continued criminal conduct. See N.T. Sentencing, 6/17/13,

at 18-21; N.T. Sentencing, 7/11/13, at 15-17.       The court reiterates this

rationale in its Rule 1925(a) opinion. Appellant’s scant argument on appeal

does not convince us that the court’s sentencing decision was an abuse of

discretion. Accordingly, we affirm his judgment of sentence.

      Judgment of sentence affirmed.




                                    -8-
J-S18005-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/2/2015




                          -9-